NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1571-17T3


STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

CARLOS R. MARROQUIN, a/k/a
MARROQUIN, CARLOS RENE
MARROQUIN BARRERA, and
CARLOS RENE,

     Defendant-Appellant.
_______________________________

                   Submitted October 17, 2018 - Decided October 30, 2018

                   Before Judges Accurso and Vernoia.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 13-01-0016.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anthony J. Vecchio, Designated Counsel, on
                   the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Sara M. Quigley, Deputy Attorney
                   General, of counsel and on the brief).
PER CURIAM

      Defendant Carlos R. Marroquin appeals from the denial of his petition for

post-conviction relief (PCR), contending he established a prima facie case of

ineffective assistance of counsel requiring an evidentiary hearing. Because

Judge Guida was correct in determining the evidence insufficient to sustain

defendant's burden, we affirm.

      Following weeks of State Police surveillance, defendant was arrested with

three other men in a warehouse in Metuchen where police found forty kilograms

of cocaine and over a million dollars secreted in hidden compartments in two

cars and a bobtail tractor. All three of defendant's confederates testified against

him. They claimed defendant was in charge of the shipping operation, which

moved quantities of cocaine across the country from California to New Jersey.

The jury convicted defendant of first-degree conspiracy to commit money

laundering, second-degree conspiracy to distribute cocaine, first-degree

possession of cocaine with intent to distribute, third-degree possession of

cocaine, and first-degree money laundering, and the judge sentenced him to an

aggregate thirty-two years in State prison, sixteen years without parole. State v.

Marroquin, No. A-2887-14 (App. Div. Oct. 26, 2016) (slip op. at 1).




                                                                          A-1571-17T3
                                        2
      We affirmed defendant's conviction and sentence on direct appeal,

rejecting, among other points, his arguments that he was harmed by a State

Police detective's testimony that exceeded the bounds of lay opinion and the

expert testimony offered by a special agent of the United States Drug

Enforcement Administration about the purported path of the cocaine across

international borders, as well as the lack of a proper stipulation about the

quantity of the drugs involved, none of which had been argued to the trial court.

Marroquin, slip op. at 2-3, 16-20. Defendant filed a petition for PCR, alleging

his counsel was ineffective for failing to object to the State Police detective's

testimony and that of the DEA agent, for failing to effectively cross-examine his

confederates, and for failing to object to the admission of the lab report

confirming the substance discovered in defendant's possession was indeed forty

kilograms of cocaine and to challenge the verdict sheet.

      Judge Guida denied the petition in a comprehensive opinion from the

bench, addressing each of defendant's claims in considerable detail. Although

deeming defendant's claims of ineffective assistance relating to the testimony of

the State Police detective and the DEA agent, as well as the quantity of drugs

listed in the lab report, as procedurally barred by R. 3:22-5 because we

considered them on direct appeal, Judge Guida nevertheless analyzed, and


                                                                        A-1571-17T3
                                       3
rejected, each one under the Strickland1 two-prong standard. Particularly as it

relates to trial counsel's failure to have objected to the admission of the lab

report, Judge Guida noted defendant's failure to offer any evidence that the lab

report was "in any way deficient," that "the laboratory analysis was not

performed in accordance with acceptable standards" or that had counsel insisted

on the testimony of the lab technicians, the evidence of defendant's possession

of forty kilograms of cocaine would have been different.

       Defendant appeals, raising the following issues:

             POINT I.

             THE PCR COURT ERRED IN NOT GRANTING
             DEFENDANT AN EVIDENTIARY HEARING
             WHERE DEFENDANT RECEIVED INEFFECTIVE
             ASSISTANCE OF COUNSEL DURING HIS TRIAL.

                   A.   Trial Counsel was ineffective for not
             objecting to Detective Flora's unqualified expert
             testimony.

                   B.     Trial Counsel was ineffective for inviting
             the prejudicial testimony of Agent Ryan.

                   C.    Trial Counsel was ineffective for not
             challenging the laboratory report.




1
    Strickland v. Washington, 466 U.S. 668, 687-88 (1984).
                                                                        A-1571-17T3
                                        4
            POINT II.

            DEFENDANT'S ARGUMENTS ARE NOT BARRED
            BY RULE 3:22-4.

            POINT III.

            DEFENDANT'S ARGUMENTS ARE NOT BARRED
            BY RULE 3:22-5.

            POINT IV.

            THE CUMULATIVE ERRORS OF TRIAL COUNSEL
            WARRANT    REVERSAL   OF   DEFENDANT'S
            CONVICTIONS.

      Our review of the record convinces us that none of those arguments is of

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2). The

issues defendant raises on appeal regarding the testimony of the State's

witnesses were addressed at length in our opinion on defendant's direct appeal

of his conviction and found unavailing. As to defendant's claim regarding his

counsel's failure to object to the admission of the lab report, we agree with the

trial court that defendant offered nothing to suggest how such an objection might

have altered the outcome. Accordingly, we agree no evidentiary hearing was

required as defendant failed to establish a prima facie case of ineffective

assistance of counsel as to any issue he raised. See State v. Preciose, 129 N.J.
451, 462-64 (1992).


                                                                        A-1571-17T3
                                       5
      Judge Guida carefully considered each of defendant's claims. We agree

with his finding that defendant failed to demonstrate the performance of his trial

counsel was substandard or that, but for any alleged errors, the result would have

been different. See Strickland, 466 U.S. at 687-88. Accordingly, we affirm the

denial of defendant's petition substantially for the reasons set forth in Judge

Guida's oral opinion of October 27, 2017.

      Affirmed.




                                                                         A-1571-17T3
                                        6